DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 16 calls for “mounting” but there is no structure provided in the claim for what is to do the mounting.  Claim 16 would be allowable because the prior art does not teach or disclose the use of a set up tool between two conveyor tracks and then adjusting the set point for the magnetic biases for each of the first and second tracks.  However, claim 16 is rejected under 35 U.S.C. 112(b).
Similarly, claims 17-18  claim “determining the dimensions…” but there is no structure for performing the step of “determining”.  An example of a type of suitable structure would be a controller.  Claims 17 and 18 would be allowable if this 35 U.S.C. 112(b) rejection is remedied.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,917,027 to Weber et al., hereinafter referred to solely as, “Weber”.
With respect to claim 1, Weber discloses a linear motor conveyor system comprising:
a moving element (see T1…Tn, hereinafter referred to as Tn,  in Fig. 3 and col. 5, line 5) comprising a magnetic element (see numeral 4 in Fig. 3 and col. 6, line 39) arranged centrally within a body of the moving element (Tn);
a first track (see A1 in Fig. 1 and col. 6, lines 1-2) comprising a first linear motor (see numeral 7 in Fig. 3 col. 5, lines 21-22), the first linear motor configured to generate a dynamic magnetic field (see magnetic flux, col. 8, lines 16-21) which acts on the magnetic element (Tn) to provide both a first dynamic lateral force and a first dynamic longitudinal force (see FEMS1 in Fig. 4 and col. 8, line 60) on the moving element (Tn);
a second track (see A2, Fig. 1 and col. 6, line 2), with at least a transfer region (U1 to U4 of Fig. 2 and col. 6, lines 29-34) of the second track positioned adjacent the first track, the second track configured to generate a magnetic field that acts on the magnetic element to provide a second lateral force (see F2 in Fig. 5 and col. 8 lines 48-49) on the moving element; and
a controller to control at least the first linear motor such that the first dynamic lateral force from the first linear motor and the second lateral force from the second track are configured to bias the moving element toward the first linear motor (when traveling on A1 outside U1 to U4, see col. 7, lines 21-23) until the moving element reaches the transfer region (U1 to U4), after which the first dynamic lateral force and second lateral force are selectively adjusted such that the second lateral force overcomes the first dynamic lateral force to bias the moving element toward the second track (Figs. 4-8, col. 7 line 58 to col. 12, line 58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of JP2021512724 to ノーウィッキ，アンソニー ジェイ, et al., hereinafter referred to as JP2021512724.
With respect to claim 6, Weber discloses all the claim language but does not disclose wherein the moving element further comprises at least one cover for the magnetic element to shield the magnetic field on at least one side of the moving element.
JP2021512724 teaches a cover for a magnetic element to shield the magnetic field (see, the third sentence in the last full paragraph on page 26).  Magnetic fields provide shielding functions in a variety of ways.  The use of covers for shielding magnetic fields is well known to those having ordinary skill in the art at the time of filing.  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of JP2021512724 with the disclosure of Weber to ameliorate the effect of unwanted eddying currents.  In addition, where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 2 would be allowable because it simultaneously uses a dynamic magnetic lateral force in the presence of a static lateral force in a two track conveyor.  Because claim 2 is dependent from rejected claim 1, claim 2 is not allowed, but is objected to.
Claims 7-15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
As to claims 7 and 11, the prior art does not teach or disclose a conveyor having a first and second track having linear motors, that maintain a predetermined magnetic gap and bias wherein that bias is selectively overcome by a controller that generates a lateral force that overcomes said predetermined magnetic gap.  This is different from simply reversing polarity to effectuate attraction or repulsion to thereby cause an item to change position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
U.S. Pat. No. 3784942 to Eggert is cited as being of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 8:30-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651